The Court (nem. con.) was of opinion, in this case, that there was no contract, for want of jurisdiction in the justices of the peace, who undertook to bind out the boy.
And Cranci-i, C. J., said, the boy has no power to bind himself; nor has the mother alone, or with his assent, a right to bind him out, without the authority of some tribunal. The two justices had no authority to bind him out, as the Orphans’ Court was in session on that day. There was, therefore, no contract; xnd it is only where there is a contract in part executed, that ',his Court can compel the parties to execute it in an equitable manner, under the Maryland Act of 1793, c. 45, § 7.